DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This notice of allowability is in response to the preappeal conference request received on 13 July 2020. Claims 1-8 & 10-20 are pending. Claims 14-20 are withdrawn as they are directed to nonelected inventions.
Election/Restrictions
Claims 1-8, 10-13 are allowable. The restriction requirement between inventions , as set forth in the Office action mailed on 11 January 2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 14-20 is withdrawn.  Claim 14 and its dependents , directed to a subassembly no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. Furthermore, claim 18 and its dependents, directed to a method of making an apparatus no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


Claim 18 is amended as follows:
A method for manufacturing [[a]]the machine component of claim 1, comprising: using laser deposition welding, forming a coalesced metal body having a 3D patterned zone of steel and a 3D patterned zone of copper, with a transition zone of a welded combination of steel and copper in which the zones of steel and copper coalesce; milling a surface on the zone of steel on a first side of the coalesced metal body; and the zone of copper having a proximal boundary being formed proximal to, and separated by, the zone of steel from the milled surface, and a distal boundary distal to the milled surface and proximal to a second surface of the coalesced metal body.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the best available prior art does not teach a coalesced metal body formed of steel and copper as claimed including a transition zone of welded steel and welded copper.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743